        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 1 of 34




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 JOHN E. JAUNICH, on behalf of
 himself and all others similarly
 situated,
                                            DEFENDANT STATE FARM LIFE
               Plaintiff,                   INSURANCE COMPANY’S ANSWER
 vs.                                        TO CLASS ACTION COMPLAINT

 STATE FARM LIFE INSURANCE                  JURY TRIAL DEMANDED
 COMPANY,

               Defendant.
                                            Case No.: 0:20-CV-01567-PAM-BRT




       Defendant State Farm Life Insurance Company (hereinafter “State Farm”) hereby

responds and answers the allegations of Plaintiff’s putative Class Action Complaint.

Except as expressly admitted in this Answer below, State Farm denies all the Plaintiff’s

allegations.

                                    INTRODUCTION

       1.      This is a class action to recover amounts that Defendant charged and

collected from Plaintiff and other similarly situated life insurance policy owners in excess

of amounts authorized by the express terms of their policies. Plaintiff’s claims and those

of the proposed class members are exclusively supported by the explicit provisions of their

life insurance policies and are not derived from any alleged conversations had, or

documents reviewed, at the time of sale.



                                             1
          CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 2 of 34




         ANSWER: State Farm denies these allegations and specifically denies that it

charged any amounts in excess of those authorized by the policy terms and that this

case meets the requirements for certification of a class under Fed. R. Civ. P. 23.

         2.    The terms of Plaintiff’s life insurance policy provide for an “Account Value”

consisting of monies held in trust by Defendant for Plaintiff. Over the course of several

years, Defendant deducted monies from Plaintiff’s Account Value in breach of his policy’s

terms.

         ANSWER: State Farm denies these allegations.

         3.    Defendant is contractually bound to deduct only those charges explicitly

identified and authorized by the terms of its life insurance policies, which are fully

integrated agreements. Defendant deducts charges from the Account Values of Plaintiff

and the proposed class members in excess of amounts specifically permitted by their life

insurance policies.

         ANSWER: State Farm denies these allegations.

         4.    Defendant has caused material harm to Plaintiff and the proposed class

members by improperly draining monies they accumulated in the Account Values of their

policies. Every unauthorized dollar taken from policy owners is one less dollar on which

policy owners earn interest and one less dollar that can be: applied to pay future premiums;

used to increase the death benefit; used as collateral for policy loans; or withdrawn as cash.

         ANSWER: State Farm denies these allegations.

         5.    Plaintiff brings this case as a class action under Federal Rule of Civil

Procedure 23, individually and as a representative of the following (the “Class”): All


                                              2
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 3 of 34




persons who own or owned a universal life policy issued by State Farm on its policy form

94030 in the State of Minnesota.

       ANSWER: State Farm admits that Plaintiff purports to bring this case as a

class action under Fed. R. Civ. P. 23 but denies that the case meets the requirements

for certification of a class and otherwise denies these allegations.

                                        PARTIES

       6.     Plaintiff John E. Jaunich is an individual and resident of the State of

Minnesota.

       ANSWER: State Farm lacks information sufficient to admit or deny this

allegation and on that basis denies the allegation.

       7.     Defendant State Farm Life Insurance Company is a life insurance company

organized and existing under the laws of the State of Illinois, and maintains its principal

place of business in Bloomington, Illinois.

       ANSWER: State Farm admits this allegation.

                            JURISDICTION AND VENUE

       8.     This Court has jurisdiction over all causes of action asserted herein pursuant

to 28 U.S.C. § 1332(d) because this is a class action with diversity of citizenship between

parties and the matter in controversy exceeds $5,000,000, exclusive of interest and costs,

and the proposed Class contains more than 100 members.

       ANSWER: State Farm does not contest this Court’s jurisdiction at this time,

as it pertains to the named Plaintiff but otherwise denies these allegations.

       9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because


                                              3
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 4 of 34




Defendant is a resident of this District and a substantial portion of the events giving rise to

Plaintiff’s causes of action occurred in this District.

       ANSWER: State Farm lacks information sufficient to admit or deny this

allegation as to Plaintiff’s residence, and on that basis denies it. State Farm admits

that Plaintiff purchased the life insurance policy in question in this District and that

he made the initial premium payments in this District but denies that “a substantial

portion of the events giving rise to Plaintiff’s causes of action occurred in this

District.” Except as expressly admitted, State Farm denies the remaining allegations

of this paragraph.

                               FACTUAL BACKGROUND

       10.    Plaintiff purchased from Defendant a flexible premium adjustable whole life

insurance policy bearing the policy number LF-1451-0691, and a policy date of December

7, 1995, with a basic amount of $50,000. A true and accurate copy of Plaintiff’s policy (the

“Policy”) is attached hereto as Exhibit A and incorporated herein by reference.

       ANSWER: State Farm admits that Plaintiff purchased a flexible premium

adjustable insurance policy bearing the policy number LF-1451-0691 and a policy

date of December 7, 1995, with a basic amount of $50,000. Except as expressly

admitted, State Farm otherwise denies the allegations in this paragraph.

       11.    Plaintiff has always been both the “owner” and “insured” under the Policy.

       ANSWER: State Farm admits these allegations.

       12.    Defendant is the effective and liable insurer of the Policy.

       ANSWER: State Farm admits that it is the insurer of the Policy. Except as


                                               4
         CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 5 of 34




expressly admitted, State Farm denies the allegations contained in this paragraph.

         13.   The Policy is a valid and enforceable contract between Plaintiff and

Defendant.

         ANSWER: State Farm admits these allegations.

         14.   “The [P]olicy is the entire contract,” and it consists of “the Basic Plan, any

amendments, endorsements, and riders, and a copy of the application.” Ex. A at p. 11.

         ANSWER: State Farm admits the quoted language is an excerpt of a provision

of the Policy issued to Plaintiff titled “The Contract,” under a section headed

“General Provisions.” Except as expressly admitted, State Farm denies the allegations

contained in this paragraph and denies any allegation inconsistent with the Policy

terms.

         15.   The terms of the Policy are not subject to individual negotiation and are

materially the same for all policy owners. They cannot be altered by an agent’s

representations at the time of sale.

         ANSWER: State Farm denies these allegations.

         16.   The Policy provides that, “[o]nly an officer has the right to change this

policy. No agent has the authority to change the policy or to waive any of its terms. All

endorsements, amendments, and riders must be signed by an officer to be valid.” Ex. A at

p. 11.

         ANSWER: State Farm admits the quoted language is an excerpt of a provision

of the Policy issued to Plaintiff titled “The Contract,” under a section headed

“General Provisions.” State Farm denies any allegation inconsistent with the Policy


                                              5
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 6 of 34




terms. Except as expressly admitted, State Farm denies the allegations contained in

this paragraph.

       17.    Defendant administered and currently administers all aspects of the Policy,

and all policies that fall within the Class definition set forth above (together, the

“Policies”), including collecting premiums, and setting, assessing and deducting policy

charges.

       ANSWER: State Farm admits that it has collected premiums and set, assessed,

and deducted Policy charges according to the terms of the Policy and that the

premiums and charges are shown to Plaintiff on his annual notices. State Farm denies

any allegation inconsistent with the Policy terms. Except as expressly admitted, State

Farm denies the allegations in Paragraph 17 of Plaintiff’s Complaint and specifically

denies that this case meets the requirements for class certification under Rule 23 of

the Federal Rules of Civil Procedure.

       18.    In addition to a death benefit, the Policies provide policy owners a savings,

or interest-bearing, component that is identified in the Policies as the “Account Value.”

       ANSWER: State Farm admits that the Policy contains an “Account Value”

that is defined in the Policy and admits that the Policy contains a death benefit. State

Farm denies any allegation inconsistent with the Policy terms. Except as expressly

admitted, State Farm denies the allegations contained in Paragraph 18 of Plaintiff’s

Complaint and specifically denies that this case meets the requirements for class

certification under Rule 23 of the Federal Rules of Civil Procedure.

       19.    Generally speaking, premium dollars are deposited into the Account Value,


                                             6
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 7 of 34




from which Defendant deducts those monthly charges authorized by the terms of the

Policies. The Account Value earns interest as provided by the Policies.

       ANSWER: State Farm admits that the Policy establishes the definition of

“Account Value” and the authorized deductions in the Policy. State Farm further

admits that the Account Value can earn interest as authorized by the Policy. State

Farm denies any allegation inconsistent with the Policy terms. Except as expressly

admitted, State Farm denies the allegations contained in Paragraph 19 of Plaintiff’s

Complaint and specifically denies that this case meets the requirements for class

certification under Rule 23 of the Federal Rules of Civil Procedure.

       20.    The money that makes up the Account Value is the property of the policy

owner and is held in trust by Defendant.

       ANSWER: State Farm admits that the Account Value of the Policy was

administered according to the terms of the Policy. State Farm denies any allegation

inconsistent with the Policy terms. Except as expressly admitted, State Farm denies

the allegations contained in Paragraph 20 of Plaintiff’s Complaint.

       21.    Defendant may access and withdraw funds from the Account Value only as

expressly authorized by the Policies.

       ANSWER: State Farm admits that the Policy defines how charges may be

assessed and deducted from the Account Value. State Farm denies any allegation

inconsistent with the Policy terms. Except as expressly admitted, State Farm denies

the allegations contained in Paragraph 21 of Plaintiff’s Complaint and specifically

denies that this case meets the requirements for class certification under Rule 23 of


                                            7
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 8 of 34




the Federal Rules of Civil Procedure.

       22.    The Policies expressly define the specific charges that Defendant may assess

and deduct from a given policy owner’s premium payments and the accumulated Account

Value. Defendant may deduct only those charges allowed by the Policies.

       ANSWER: State Farm admits that Plaintiff’s Policy defines how charges may

be assessed and deducted from the Account Value and premium payments and that

all charges and deductions on the Policy are shown to Plaintiff on his annual notices.

State Farm denies any allegation inconsistent with the Policy terms. Except as

expressly admitted, State Farm denies the allegations contained in Paragraph 22 of

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.

       23.    Under the express terms of the Policies, a “premium expense charge” is taken

from each premium payment in the amount of 5% of each premium paid. Ex. A at p. 3.

       ANSWER: State Farm admits that the Policy authorizes a premium expense

charge and refers to the Policy for the terms thereof. State Farm denies any allegation

inconsistent with the Policy terms and specifically denies that this case meets the

requirements for class certification under Rule 23 of the Federal Rules of Civil

Procedure.

       24.    The Account Value is equal to 95% of the initial premium less the monthly

deduction for the first policy month, and thereafter:

       The account value on any deduction date after the policy date is the account
       value on the prior deduction date:



                                             8
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 9 of 34




                    (1) plus 95% of any premiums received since the prior deduction
                        date,

                    (2) less the deduction for the cost of insurance for any increase in
                        Basic Amount and the monthly charges for any riders that
                        became effective since the prior deduction date,

                    (3) less any withdrawals since the prior deduction date,

                    (4) less the current monthly deduction,

                    (5) plus any dividend paid and added to the account value on the
                        current deduction date, and

                    (6) plus any interest accrued since the prior deduction date.

       The account value on any other date is the account value on the prior
       deduction date:

                    (1) plus 95% of any premiums received since the prior deduction
                        date,

                    (2) less the deduction for the cost of insurance for any increase in
                        Basic Amount and the monthly charges for any riders that
                        became effective since the prior deduction date,

                    (3) less any withdrawals since the prior deduction date, and

                    (4) plus any interest accrued since the prior deduction date.
Ex. A at p. 9.

       ANSWER: State Farm admits that the cited language is found in the Policy.

State Farm denies any allegation inconsistent with the Policy terms. Except as

expressly admitted, State Farm denies the allegations contained in Paragraph 24 of

Plaintiff’s Complaint.

       25.       The “Policy Date” is “[t]he effective date of this Policy,” and the “Deduction

Date” is “[t]he policy date and each monthly anniversary of the policy date.” Ex. A at p. 5.

Therefore, the Deduction Date under Plaintiff’s Policy is the 7th of each month. Ex. A. at


                                                9
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 10 of 34




p. 3.

        ANSWER: State Farm admits that the Policy defines “Policy Date” as “[t]he

effective date of this Policy” and defines “Deduction Date” as “[t]he policy date and

each monthly anniversary of the policy date.” State Farm further admits that the

Deduction Date under Plaintiff’s Policy is the 7th of each month. State Farm denies

any allegation inconsistent with the Policy terms. Except as expressly admitted, State

Farm denies the allegations contained in Paragraph 25 of Plaintiff’s Complaint.

        26.   The Policies authorize Defendant to take a “Monthly Deduction” from the

policy owner’s Account Value each month. Ex. A at p. 9.

        ANSWER: State Farm admits that Plaintiff’s Policy authorizes State Farm to

take a “Monthly Deduction” from Plaintiff’s Account Value each month and that the

deductions are shown to Plaintiff on his annual notices. State Farm denies any

allegation inconsistent with the Policy terms. State Farm denies the remaining

allegations in Paragraph 26 of Plaintiff’s Complaint and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

        27.   The Policies expressly define the Monthly Deduction as follows:


        Monthly Deduction. This deduction is made each month, whether or not
        premiums are paid, as long as the cash surrender value is enough to cover
        that monthly deduction. Each deduction includes:

        (1)   the cost of insurance,

        (2)   the monthly charges for any riders, and

        (3)   the monthly expense charge.


                                            10
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 11 of 34




Ex. A at p. 9.

       ANSWER: State Farm admits that the cited language is found in the Policy.

State Farm denies any allegation inconsistent with the Policy terms. Except as

expressly admitted, State Farm denies the allegations contained in Paragraph 27 of

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.

       28.       The Policies state that the monthly expense charge (“Expense Charge”) is

$5.00. Ex. A at p. 3.

       ANSWER: State Farm admits that Plaintiff’s Policy has a monthly expense

charge of $5.00. State Farm denies the remaining allegations in Paragraph 28 of

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.

       29.       The Policies also expressly define how the charge for the monthly “Cost of

Insurance” (“Cost of Insurance Charge”) is determined and calculated:

       Cost of Insurance. This cost is calculated each month. The cost is
       determined separately for the Initial Basic Amount and each increase in Basic
       Amount.

       The cost of insurance is the monthly cost of insurance times the difference
       between (1) and (2), where:

                    (1) is the amount of insurance on the deduction date at the start of
                        the month divided by 1.0032737, and

                    (2) is the account value on the deduction date at the start of the
                        month before the cost of insurance and the monthly charge for
                        any waiver of monthly deduction benefit rider are deducted.

       Until the account value exceeds the Initial Basic Amount, the account value
       is part of the Initial Basic Amount. Once the account value exceeds that


                                               11
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 12 of 34




       amount, if there have been any increases in Basic Amount, the excess will be
       part of the increases in order in which the increases occurred.
Ex. A at p. 10.

       ANSWER: State Farm admits that the Policy contains the quoted terms. State

Farm denies any allegation inconsistent with the Policy terms. Except as expressly

admitted, State Farm denies the allegations contained in Paragraph 29 of Plaintiff’s

Complaint and specifically denies that this case meets the requirements for class

certification under Rule 23 of the Federal Rules of Civil Procedure.

       30.    The Policies specify the factors Defendant may use to determine “Monthly

Cost of Insurance Rates,” which are used to calculate the Cost of Insurance Charges that

are deducted from the Account Value each month:

       Monthly Cost of Insurance Rates. These rates for each policy year are
       based on the Insured’s age on the policy anniversary, sex, and applicable rate
       class. A rate class will be determined for the Initial Basic Amount and for
       each increase. The rates shown on page 4 are the maximum monthly cost of
       insurance rates for the Initial Basic Amount. Maximum monthly cost of
       insurance rates will be provided for each increase in the Basic Amount. We
       can charge rates lower than those shown. Such rates can be adjusted for
       projected changes in mortality but cannot exceed the maximum monthly cost
       of insurance rates. Such adjustments cannot be made more than once a
       calendar year.

Ex. A at p. 10.

       ANSWER: State Farm admits that the Policy contains the quoted terms. State

Farm denies any allegation inconsistent with the Policy terms. Except as expressly

admitted, State Farm denies the allegations contained in Paragraph 30 of the

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.



                                            12
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 13 of 34




       31.    Defendant admits that a rate “based on” factors explicitly identified in the

Policies must be determined using only those factors identified and no other unidentified

factors. See Alleman v. State Farm Life Ins. Co., 334 F. Appx. 470, 472 (3rd Cir. 2009)

(affirming summary judgment in State Farm’s favor and rejecting plaintiff insured’s

argument that a provision in the life insurance policy stating a charge would be “based on

the Insured’s age last birthday and sex” should be read to include other undisclosed factors,

because “[b]y the plain language of these policies, it is clear that the insureds’ age and sex

are the only mortality factors relevant to the rate ....”) (emphasis added).

       ANSWER: Paragraph 31 of Plaintiff’s Complaint contains legal conclusions

that do not require a response. To the extent a response is required, State Farm denies

the allegations contained in Paragraph 31 of Plaintiff’s Complaint.

       32.    Thus, under the explicit terms of the Policies, Defendant is authorized to

determine Monthly Cost of Insurance Rates for each policy year using only the Insured’s

age, sex, applicable rate class, and projected changes in mortality. Ex. A. at p. 10.

       ANSWER: State Farm admits that the Policy contains a paragraph titled

“Monthly Cost of Insurance Rates” and refers to the Policy for the terms thereof.

State Farm denies any allegation inconsistent with the Policy terms. Except as

expressly admitted, State Farm denies the allegations contained in Paragraph 32 of

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.

       33.    Policy year, age, sex, and rate class are factors commonly used within the

life insurance industry to determine the mortality expectations of an insured or group or


                                              13
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 14 of 34




class of insureds.

       ANSWER: State Farm admits that age and sex are factors that relate to

mortality expectations. Except as expressly admitted, State Farm denies the

allegations contained in Paragraph 33 of Plaintiff’s Complaint.

       34.    By specifically identifying Cost of Insurance Rates for each policy year as

based on age, sex, and rate class, Defendant agrees that mortality expectations determine

the Monthly Cost of Insurance Rates under the Policies, as confirmed by the additional

provision that “[s]uch rates can be adjusted for projected changes in mortality.” Ex. A at p.

10.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       35.    Given the language of the Monthly Cost of Insurance Rates provision in the

Policies, and its context in the Policies as a whole, no reasonable layperson would expect

that the Policies permitted Defendant to use any factor it wanted to determine Cost of

Insurance Rates for the Policies. A reasonable layperson would instead read policy year,

age, sex, and rate class, in combination with the contractual limitation that rates can only

be adjusted for “projected changes in mortality,” to mean that only mortality expectations

are used to determine Monthly Cost of Insurance Rates for the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.


                                             14
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 15 of 34




      36.    The Policies authorize Defendant to make periodic deductions from policy

owners’ Account Values including, specifically, Cost of Insurance Charges that are

calculated using rates that Defendant must determine based on specified factors, and that

can be adjusted for projected changes in mortality.

      ANSWER: State Farm admits that the Policy authorizes State Farm to make

periodic deductions from the Account Value and refers to the Policy for the terms

thereof. Except as expressly admitted, State Farm denies the allegations contained in

Paragraph 36 of Plaintiff’s Complaint and specifically denies that this case meets the

requirements for class certification under Rule 23 of the Federal Rules of Civil

Procedure.

      37.    The Policies also disclose a premium expense charge set at a fixed percentage

of five percent of each premium payment made. The Policies further disclose a separate,

monthly expense charge within the Monthly Deduction that Defendant set at a fixed

amount of $5.00 per month.

      ANSWER: State Farm admits that Plaintiff’s Policy discloses what deductions

are made each month and refers to the Policy for the terms thereof. State Farm denies

the remaining allegations in Paragraph 37 of Plaintiff’s Complaint. State Farm

specifically denies that this case meets the requirements for class certification under

Rule 23 of the Federal Rules of Civil Procedure.

      38.    Although the Policies authorize Defendant to use only certain, specified

factors in determining Monthly Cost of Insurance Rates, Defendant uses other factors, not

authorized by the Policies, when determining those rates, including, without limitation,


                                            15
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 16 of 34




profit and expenses.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       39.     By loading these factors into Monthly Cost of Insurance Rates, Defendant

knowingly causes those rates to be higher than what is explicitly authorized by the Policies

and, as a result, withdraws Cost of Insurance Charges from policy owner Account Values

in amounts greater than what is permitted by the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       40.     By loading unauthorized factors in Monthly Cost of Insurance Rates,

Defendant repeatedly and continuously breaches the Policies and impermissibly inflates

those rates.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       41.     As a direct and proximate result of Defendant’s breaches, Plaintiff and the

Class have been damaged, and those damages are continuing in nature in that Defendant

deducted and will continue to deduct unauthorized Cost of Insurance Charges from policy

owners’ Account Values.

       ANSWER: State Farm denies these allegations and specifically denies that this


                                            16
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 17 of 34




case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       42.    By loading expense factors in Monthly Cost of Insurance Rates, Defendant

repeatedly and continuously breaches the Policies by impermissibly deducting from the

Account Values of Plaintiff and the Class amounts in excess of the fixed expense charges

expressly authorized by the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       43.    As a direct and proximate result of Defendant’s breaches, Plaintiff and the

Class have been damaged and those damages are continuing in nature in that Defendant

has deducted and will continue to deduct expenses, including without limitation,

maintenance, administrative, and other expenses, from the Account Values of Plaintiff and

the Class in amounts not authorized by the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       44.    The nature of Defendant’s conduct is such that Plaintiff and each member of

the Class would be unaware that Defendant was engaging in wrongdoing by taking inflated

charges and improper amounts from their Account Values. Defendant possesses the

actuarial information and equations underlying the computation of rates and charges for

the Policies. The Monthly Cost of Insurance Rates used to calculate the monthly Cost of


                                            17
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 18 of 34




Insurance Charges are not disclosed to policy owners, nor are the components or factors

that comprise those rates. Even if they were, Plaintiff and the Class would lack the

knowledge, experience, and training to reasonably ascertain how Defendant calculated the

rates and charges.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       45.    Defendant was aware that Plaintiff and each member of the Class did not

know about the improper deductions because of Defendant’s superior knowledge of the

aforementioned computations. Defendant sent Plaintiff annual statements that identified

each month’s Cost of Insurance Charge while affirmatively concealing the factors

Defendant used to calculate the Cost of Insurance Rates. Despite reasonable diligence on

his part, Plaintiff was kept ignorant by Defendant of the factual bases for these claims for

relief. Defendant’s withholding of material facts concealed these claims and tolled all

applicable statutes of limitation.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       46.    Plaintiff reasonably relied to his detriment on Defendant’s fraudulent

concealment of its misconduct and material omission of the factors actually used to

calculate the deductions from his Account Value. As a result of such concealment, Plaintiff

did not believe that he had suffered any injury or that it was necessary to file a lawsuit.


                                            18
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 19 of 34




Plaintiff did not discover, and exercising reasonable diligence could not have discovered,

the facts establishing Defendant’s continuing breaches or the harm caused thereby. Plaintiff

did not learn of Defendant’s continuing breaches of the Policy supporting his claim until

approximately early 2020, when he engaged counsel.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       47.    Defendant is estopped from asserting a statute of limitations defense.

Defendant’s conduct in failing to disclose the true factors it used—and continues to use—

to calculate the Cost of Insurance Rates misled Plaintiff and prevented him from learning

the factual bases for these claims for relief. Plaintiff proceeded diligently to file suit once

he discovered the need to proceed. Defendant’s continuing breach of the Policy is ongoing.

       ANSWER: State Farm denies these allegations.

                                 CLASS ALLEGATIONS

       48.    Plaintiff brings this lawsuit under Fed. R. Civ. P. 23, individually and as a

representative of the following Class: All persons who own or owned a universal life policy

issued by State Farm on its policy form 94030 in the State of Minnesota.

       ANSWER: State Farm admits that Plaintiff purports to bring this case as a

class action under Fed. R. Civ. P. 23 but denies that this case meets the requirements

for certification of a class. Except as expressly admitted, State Farm denies the

allegations contained in Paragraph 48 of Plaintiff’s Complaint.

       49.    Excluded from the Class is Defendant, any entity in which Defendant has a


                                              19
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 20 of 34




controlling interest, any of the officers, directors, or employees of Defendant, the legal

representatives, heirs, successors, and assigns of Defendant, any State Farm independent

contractor insurance agents, anyone employed with Plaintiff’s counsel’s firms, any Judge

to whom this case is assigned, and the Judge’s immediate family. Excluded from the Class

is any policy that explicitly discloses all of the factors Defendant uses to calculate its rates

and charges.

       ANSWER: State Farm admits that Plaintiff purports to bring this case as a

class action under Fed. R. Civ. P. 23 but denies that this case meets the requirements

for certification of a class. Except as expressly admitted, State Farm denies the

allegations contained in Paragraph 49 of Plaintiff’s Complaint.

       50.     Plaintiff’s claims satisfy the numerosity, commonality, typicality, adequacy,

and superiority requirements of Federal Rule of Civil Procedure 23(a), and the

requirements for class treatment under Rules 23(b)(1), (b)(2), and (b)(3).

       ANSWER: State Farm denies these allegations.

       51.     The numerosity requirement is satisfied because there are thousands of Class

members who are geographically dispersed, making joinder impracticable, and the

disposition of Class member claims in a single action will provide a substantial benefit to

all parties and to the Court.

       ANSWER: State Farm denies these allegations.

       52.     Class members are ascertainable from information and records in

Defendant’s possession, custody, or control. Notice of this action can therefore be readily

provided to the Class, via first class mail or other appropriate means, using information


                                              20
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 21 of 34




contained in Defendant’s records.

       ANSWER: State Farm denies these allegations.

       53.    Plaintiff’s claims are typical of the claims of the Class, because the express

terms of the Policies purchased from Defendant by Plaintiff and proposed Class members

contain identical limitations on the amounts Defendant can charge under the Policies.

       ANSWER: State Farm denies these allegations.

       54.    Plaintiff will fairly and adequately represent the Class because he is a

member of the Class and his interests are aligned with, and do not conflict with, the interests

of those he seeks to represent. The interests of the Class members will be fairly and

adequately protected by Plaintiff and his counsel, who have extensive experience

prosecuting complex class litigation.

       ANSWER: State Farm denies these allegations.

       55.    There are questions of fact and law common to the Class that predominate

over any questions affecting only individual members, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy. The

questions of law and fact common to the Class arising from Defendant’s actions include,

without limitation, the following:

              a.     Whether Defendant is permitted by the Policies to determine its

                     Monthly Cost of Insurance Rates using factors other than those

                     specified in the Policies;

              b.     Whether Defendant added, included, used, or relied on factors not

                     specified in the Policies when determining the Monthly Cost of


                                              21
      CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 22 of 34




                   Insurance Rates used to calculate Cost of Insurance Charges for the

                   Policies;

            c.     Whether Defendant added, included, used, or relied on factors

                   unrelated to its mortality expectations in determining Monthly Cost of

                   Insurance Rates that the Policies provide are determined using

                   specified mortality factors and no other specified factors;

            d.     Whether Defendant is permitted by the Policies to charge expense

                   amounts to policy owners in excess of the amounts disclosed in the

                   Policies;

            e.     Whether Defendant charged amounts in excess of those specifically

                   authorized by the Policies;

            f.     Whether Defendant breached the terms of the Policies;

            g.     Whether Defendant converted Class members’ property;

            h.     Whether the Class was injured and sustained damages as a result of

                   Defendant’s wrongful conduct;

            i.     Whether the Class is entitled to damages, restitution, and/or other

                   relief as a remedy for Defendant’s conduct; and

            j.     Whether the Class is entitled to declaratory relief stating the proper

                   construction and/or interpretation of the Policies.

      ANSWER: State Farm denies these allegations and specifically states that

paragraphs (g) and (j) have been dismissed by the Court upon State Farm’s Partial

Motion to Dismiss (Doc. 40).


                                          22
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 23 of 34




       56.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and Class members. The injury suffered by

each individual Class member is relatively small in comparison to the burden and expense

of individual prosecution of these claims. Even if Class members could afford to pursue

individual litigation, the court system could not. Individualized litigation would risk

inconsistent or contradictory judgments while increasing the delay and expense to all

parties, and to the judicial system, from the complex legal and factual issues presented

here. By contrast, the class action device presents far fewer management difficulties, and

provides the benefits of single adjudication, an economy of scale, and comprehensive

supervision by a single court.

       ANSWER: State Farm denies these allegations.

       57.    Defendant has acted or refused to act on grounds generally applicable to

Plaintiff and Class members, making final injunctive relief and declaratory relief

appropriate with respect to the Class as a whole.

       ANSWER: State Farm denies these allegations and specifically states that the

Court has dismissed Plaintiff’s claim for declaratory relief upon State Farm’s Partial

Motion to Dismiss (Doc. 40).

                         COUNT I: BREACH OF CONTRACT

                                 (Cost of Insurance Charge)

       58.    The allegations contained in paragraphs 1 through 57 are incorporated by

reference as if fully alleged herein.


                                            23
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 24 of 34




       ANSWER: State Farm incorporates and restates by reference its responses to

all preceding allegations.

       59.    Plaintiff and the Class purchased life insurance policies—defined herein as

the Policies—from Defendant.

       ANSWER: State Farm admits that Plaintiff purchased the Policy. Except as

expressly admitted, State Farm denies the allegations contained in Paragraph 59 of

Plaintiff’s Complaint and specifically denies that this case meets the requirements for

class certification under Rule 23 of the Federal Rules of Civil Procedure.

       60.    The Policies are valid and enforceable contracts between Defendant and

Class members, including Plaintiff.

       ANSWER: State Farm admits that the Policy is valid and enforceable. Except

as expressly admitted, State Farm denies the allegations contained in Paragraph 60

of Plaintiff’s Complaint and specifically denies that this case meets the requirements

for class certification under Rule 23 of the Federal Rules of Civil Procedure.

       61.    Plaintiff and the Class members substantially performed their obligations

under the terms of the Policies.

       ANSWER: State Farm admits that Plaintiff has substantially performed his

obligations under the Policy. Except as expressly admitted, State Farm denies the

allegations contained in Paragraph 61 of Plaintiff’s Complaint and specifically denies

that this case meets the requirements for class certification under Rule 23 of the

Federal Rules of Civil Procedure.

       62.    By determining Monthly Cost of Insurance Rates inconsistent with the terms


                                           24
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 25 of 34




of the Policies and loading unauthorized factors in Monthly Cost of Insurance Rates,

Defendant impermissibly caused and continues to cause those rates to be higher than what

is explicitly authorized by the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       63.        Because Defendant calculates Cost of Insurance Charges inconsistent with

the terms of the Policies, including using Monthly Cost of Insurance Rates that are higher

than those authorized by the Policies, Defendant deducted Cost of Insurance Charges from

the Account Values of Plaintiff and the Class in amounts greater than those authorized by

their policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       64.        Defendant’s practice of deducting charges in amounts not authorized by the

Policies constitutes a breach of the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       65.        As a direct and proximate result of Defendant’s ongoing and continuing

breach, Plaintiff and the Class have sustained damages that are continuing in nature in an

amount to be determined at trial.


                                               25
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 26 of 34




       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure. State Farm further specifically denies that the alleged breach is

“ongoing and continuing,” because the Plaintiff’s allegations stem from calculations

alleged to have been performed prior to the issuance of the Policy.

                         COUNT II: BREACH OF CONTRACT

                                        (Expense Charge)

       66.    The allegations contained in paragraphs 1 through 57 are incorporated by

reference as if fully alleged herein.

       ANSWER: State Farm incorporates and restates by reference its responses to

all preceding allegations.

       67.    By loading Monthly Cost of Insurance Rates with undisclosed and

unauthorized expenses, Defendant impermissibly deducts expenses from the Account

Values of Plaintiff and the Class in amounts in excess of the fixed expense charges

expressly authorized by the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure.

       68.    By deducting unauthorized expense charges from the Account Values of

Plaintiff and the Class, Defendant has breached the Policies.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules


                                              26
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 27 of 34




of Civil Procedure.

       69.      As direct and proximate result of Defendant’s ongoing and continuing

breach, Plaintiff and the Class have sustained damages that are continuing in nature in an

amount to be determined at trial.

       ANSWER: State Farm denies these allegations and specifically denies that this

case meets the requirements for class certification under Rule 23 of the Federal Rules

of Civil Procedure. State Farm further specifically denies that the alleged breach is

“ongoing and continuing,” because the Plaintiff’s allegations stem from calculations

alleged to have been performed prior to the issuance of the Policy.

                               COUNT III: CONVERSION

             (This claim has been dismissed by order of the Court, granting State Farm’s

                            Partial Motion to Dismiss (Doc. 40))

                         COUNT IV: DECLARATORY RELIEF

             (This claim has been dismissed by order of the Court, granting State Farm’s

                            Partial Motion to Dismiss (Doc. 40))

                               AFFIRMATIVE DEFENSES

                                     FIRST DEFENSE

       Plaintiff’s claims and the claims of all members of the putative class are barred, in

whole or in part, by the applicable statute of limitations. Plaintiff’s life insurance policy

was issued in December 1995, nearly 25 years before he filed his Complaint, and he cannot

adequately demonstrate any fraudulent concealment by State Farm or other facts that would

toll the running of the applicable statute of limitations. All owners of life insurance issued


                                             27
          CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 28 of 34




on Form 94030 purchased their policies on or before June 30, 2004, more than 15 years

before the Plaintiff filed his Complaint. In addition, Plaintiff and all members of the

putative class were on adequate actual or constructive knowledge at relevant times of the

facts giving rise to their claims.

                                       SECOND DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel. Plaintiff

received the entire benefit of the bargain and cannot now assert a claim for breach.

                                        THIRD DEFENSE

          Plaintiff’s claims are barred, in whole or in part, because the Plaintiff understood

the terms of the contract and appreciated the benefits of the contract from the time it was

issued to the present. Plaintiff and members of the class have taken actions consistent with

the Policy and in reliance on the Policy, including receipt of interest, modification of rate

class in the event of a change in tobacco status, receipt of cash surrender value, and receipt

of death benefits.

                                      FOURTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver, including

without limitation the voluntary payment doctrine.

                                        FIFTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, by his failure to mitigate damages,

if any.




                                                 28
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 29 of 34




                                     SIXTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the filed rate doctrine.

                                   SEVENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches because

Plaintiff waited many years to bring the claims in this action, and State Farm is prejudiced

and disadvantaged by this undue delay.

                                    EIGHTH DEFENSE

       Claims of the putative class are barred by or otherwise did not survive the surrender

or termination of the policy.

                                     NINTH DEFENSE

       Claims of the putative class are barred by or otherwise did not survive either the

death of the owner of the policies or the death of the insured.

                                     TENTH DEFENSE

       The class’s claims are barred in whole or in part by the doctrines of payment, accord

and satisfaction, recoupment, set-off, and/or election of remedies.

                                  ELEVENTH DEFENSE

       The breach of contract claims of any class member who did not pay a premium for

the alleged coverage for which they seek to recover payment fail for lack of consideration.

                                  TWELFTH DEFENSE

       The Complaint, and each purported cause of action alleged therein, is barred by the

conduct, actions and inactions of Plaintiff and/or the persons on whose behalf he purports

to bring this action, under the doctrine of ratification.


                                              29
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 30 of 34




                              THIRTEENTH DEFENSE

       With respect to the claims of Plaintiff and/or the putative class, the terms and

conditions imposed with respect to the insurance that is the subject of the Complaint

complied with all applicable statutes, regulations, and/or filed rates and policy forms. To

the extent that the causes of action advanced in the Complaint challenge the terms

contained in policy forms accepted for those terms and conditions, such claims are barred

as a matter of law, because, among other reasons, all such claims seek to obtain a contract

term that would vary from the filed and accepted forms.

                              FOURTEENTH DEFENSE

       The claims advanced in the Complaint by Plaintiff, and/or the persons on whose

behalf he purports to bring this action, insofar as they relate to alleged conduct that is

subject to the regulatory jurisdiction of one or more regulatory or administrative agencies

or bodies, are subject to the exclusive jurisdiction of those regulatory or administrative

agencies under the doctrines of primary and/or exclusive jurisdiction. Alternatively, such

claims are barred by the absence of any private right of action with regard to conduct

submitted to the discretion of a regulatory or administrative agency or body.

                                FIFTEENTH DEFENSE

       The Complaint and each and every claim for relief are barred by the Parol Evidence

Rule, which precludes the claimants from varying the written terms of the policies.




                                            30
        CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 31 of 34




                                 SIXTEENTH DEFENSE

        The adjudication of the claims of the putative class through purported classwide

proof would violate State Farm’s right to due process of law and right to trial by jury

guaranteed by the United States and Minnesota Constitutions.

                              SEVENTEENTH DEFENSE

        The claims and/or damages of Plaintiff and the alleged putative class are barred, in

whole or in part, by the terms, conditions, limitations, and exclusions contained within their

respective policies and/or by public policy or express provision of law.

                               EIGHTEENTH DEFENSE

        The Policy requires State Farm to use a monthly cost of insurance rate that is based

on the insured’s “age on the policy anniversary, sex, and applicable rate class.” The Policy

publishes maximum cost of insurance rates for an insured of the Plaintiff’s age, sex, and

applicable rate class on page 4. The Policy says that State Farm can “charge rates lower

than those shown.” At all times, State Farm charged the Plaintiff “rates lower than those

shown.” At all times, State Farm charged the Plaintiff the monthly cost of insurance rate it

developed for an insured of his age, sex, and applicable rate class. The Complaint,

therefore, fails to state a claim upon which any relief can be granted.

                               NINETEENTH DEFENSE

        Plaintiff and some or all members of the putative class lack standing to bring some

or all of the claims set forth in the Complaint because they have not suffered any injury in

fact.




                                             31
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 32 of 34




                                TWENTIETH DEFENSE

       Plaintiff cannot assert untimely claims based on fraudulent concealment as alleged

in the Complaint as State Farm had no duty to disclose the conduct of which Plaintiff

complains, and State Farm had no intent to deceive Plaintiff or any other policyholder.

                              TWENTY-FIRST DEFENSE

       Plaintiff cannot assert untimely claims under fraudulent concealment as alleged in

the Complaint because Plaintiff has not alleged fraud with the particularity required by

Rule 9(b) of the Rules of Civil Procedure.

                             TWENTY-SECOND DEFENSE

       Plaintiff’s and some of the putative class members’ claims are barred by the

doctrines of res judicata and collateral estoppel.

                              TWENTY-THIRD DEFENSE

       Plaintiff and some of the putative class members have released the claims set forth

in the Complaint.

                            TWENTY-FOURTH DEFENSE

       Plaintiff, and the other persons he purports to represent, suffered no damages by

reason of any act or omission of Defendant.

                       RESERVATION OF OTHER DEFENSES

       State Farm is informed and believes that it may have other defenses of which it is

presently unaware. State Farm reserves the right to allege additional defenses upon

discovery of additional facts during the course of discovery.




                                              32
       CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 33 of 34




                               REQUEST FOR RELIEF

      Wherefore, State Farm denies that Plaintiff is entitled to any of the relief he seeks,

whether on behalf of himself or a putative class, and prays for judgment as follows:

             1.     That Plaintiff take nothing by his Complaint;

             2.     That the Court dismiss, with prejudice, Plaintiff’s Complaint, and

award State Farm its recoverable costs; and

             3.     That the Court award State Farm such other and further relief as it

may deem just and proper.


                            DEMAND FOR JURY TRIAL


      State Farm Life hereby demands a trial by jury of all issues so triable.




                                              33
CASE 0:20-cv-01567-PAM-BRT Doc. 44 Filed 12/16/20 Page 34 of 34




.


                            Respectfully submitted,

                              By: s/ Jeremy A. Root

                              Todd A. Noteboom
                              Bar Number 0240047
                              Attorney for Defendant

                              Stinson LLP
                              50 South Sixth Street, Suite 2600
                              Minneapolis, MN 55402
                              Telephone: 612.335.1894
                              Facsimile: 612.335.1657
                              E-mail:    todd.noteboom@stinson.com

                              Jeremy A. Root
                              admitted pro hac vice
                              MO Bar Number 59451
                              Attorney for Defendant

                              Stinson LLP
                              230 W. McCarty St.
                              Jefferson City, MO 65101
                              Telephone: 573.556.3609
                              Facsimile: 573.556.3635
                              E-mail:     jeremy.root@stinson.com




                              34
